Citation Nr: 1419751	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder, claimed as bleeding ulcers.

2.  Entitlement to service connection for residuals of a ruptured appendix.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This case was initially before the Board in November 2012 when claims for entitlement to service connection for tinnitus, peripheral artery disease, and chronic obstructive pulmonary disease were denied.  The Veteran's claims for service connection for bleeding ulcers and residuals of a ruptured appendix were remanded so that further development could be completed prior to adjudication.  The AMC/RO engaged in that development.  A supplemental statement of the case was issued in December 2012; and, the appeal is once again before the Board.

The Board notes that the following the most recent December 2012 supplemental statement of the case, additional medical records have been associated with the Veteran's Virtual VA claims file.  However, in an April 2014 statement, the Veteran, through his representative, indicated that he waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such evidence.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA 'eFolder.'


FINDINGS OF FACT

1.  An ulcer disorder, claimed as bleeding ulcers, was not shown during active duty or until many years post-service; and, the competent and credible evidence fails to establish an etiological relationship between the Veteran's ulcer disorder and his active service.

2.  The evidence of record does not establish a nexus between the Veteran's residuals of a ruptured appendix and service.


CONCLUSIONS OF LAW

1.  An ulcer disorder, claimed as bleeding ulcers, was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Residuals of a ruptured appendix were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by letter sent to the Veteran in August 2009 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, in the same letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Thus, no further development is required with respect to the duty to notify.

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and available identified post-service treatment records.  Additionally, he has submitted private treatment records.  The Veteran reported at his December 2012 VA examination that records from the Crawford Hospital had been destroyed due to age.  

Discussion of the Veteran's May 2010 VLJ hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claims in November 2012 to provide the Veteran opportunity to locate outstanding treatment records and to afford the Veteran with VA examinations and opinions.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for bleeding ulcers and residuals of a ruptured appendix in December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinions obtained are sufficient upon which to render decisions in these claims.  A VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided a detailed rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board additionally notes a June 2013 VA treatment record in the Veteran's VVA file which reflects that the Veteran is receiving Social Security Administration (SSA) disability income (SSDI).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  The Board notes that although the Veteran reported in June 2013 he was receiving SSDI, in an August 2013 VA treatment note the Veteran reported receiving no money from the SSA. Neither the Veteran nor his representative made any indication that any records held by the SSA, if such existed, would be relevant to the appeal.  There is only the one anecdotal reference to the Veteran receiving SSDI.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was Remanded, in pertinent part, to obtain outstanding treatment records afford the Veteran a VA examination.  All those actions were accomplished, and that there has been substantial compliance with the November 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as ulcers, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Peptic ulcers are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable, with respect to his ulcer disorder claim. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Ulcer Disorder

The Veteran is seeking entitlement to service connection for an ulcer disorder.  As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to an ulcer disorder.  Post-service evidence does not reflect complaints of an ulcer disorder for many years after service discharge.  Specifically, treatment records first reflect complaints of ulcer problems in November 1993.  A diagnosis of gastritis versus peptic ulcer disease was rendered.  A February 2008 private treatment record references a diagnosis of upper gastrointestinal bleed.  The Veteran reported at that time that he had experienced a similar episode, 20 years prior (1988).  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board highlights that the Veteran's service discharge examination did not identify any problems of the gastrointestinal system.  The Veteran also specifically denied problems with frequent indigestion or stomach trouble.  Records do not reflect a diagnosis of an ulcer disease until 1993.  The Veteran reported in 2008 that he had experienced a similar episode of ulcer problems 20 years prior, which would date his initial onset to around 1988.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 10 years after service.  This long period without problems weighs against the claim.  

Moreover, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his ulcer disorder.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, although he filed a claim for disability compensation benefits for his back in 1977, a claim for an ulcer disorder was not filed until August 2009.  Based upon the language and context of the earlier claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  His failure to report any ulcer complaints at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Moreover, in his August 2009 claim, the Veteran self-reported that his ulcers had begun in 1989. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an ulcer disorder is not credible, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  A VA examination was undertaken in December 2012 to specifically address the Veteran's ulcer disorder claim.  The VA examiner reviewed the Veteran's file and noted a February 2008 private treatment record which reflected a past medical history of a peptic ulcer and that the Veteran had experienced a similar episode 20 years prior.  The VA examiner noted that this would put the timeframe of his last bleeding ulcer at or around 1988, well after the Veteran's December 1976 discharge.  The VA examiner indicated that after reviewing numerous objective data and personal statements there was simply no evidence to support the Veteran's claim.  He noted that although the private records support GI bleeding problems, they do not correlate them to any military timeframe.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed ulcer disorder and active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a gastrointestinal disorders, including ulcers, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A gastric ulcer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report stomach pain and bleeding, there is no indication that the Veteran is competent to etiologically link his alleged in-service symptoms to his ulcer, diagnosed over 15 years after service discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating gastric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an ulcer disorder and there is no doubt to be otherwise resolved. As such, the appeal is denied.

Residuals of a Ruptured Appendix

The Veteran asserts that he has residuals of ruptured appendix that are related to active service.  Service treatment records do not reflect treatment for his appendix.  A February 2008 private treatment record noted a prior history of appendicitis in 1970.  The Veteran reported in his August 2009 claim that his appendix had ruptured in 1977.  

Appendicitis is not one of these diseases listed as being presumptively related to service.  Thus, even if it were established that the Veteran had a ruptured appendix within a year of service discharge, there is no presumption of service connection.  Moreover, as appendicitis is not a disease identified under 3.309(a), service connection based on continuity of symptomatology is not applicable.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of residuals of a ruptured appendix is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The December 2012 VA examiner diagnosed the Veteran with status post ruptured appendix surgery in January 1977.  The VA examiner indicated that there was not ample evidence to make the link between the Veteran's last clinical visit in September 2011 to the Veteran's reported appendix burst in January 1977.  He noted that the medical literature does not support, even a "smoldering" inflamed appendix, takes a 90 plus day timeframe before rupture.  He noted that several weeks to "at best" a month may be possible for an inflamed appendix to smolder before rupture.  The VA examiner indicated that evidence for this claim is not supported by the numerous events and statements.  The VA examiner also noted that at the November 1976 separation examination the Veteran's vital signs were BP 114/70, and sitting pulse rate of 68 beats per minute.  The VA examiner indicated that if any underlying acute abdominal process was "smoldering", the typical response to "pain" is supported in the medical literature by elevated blood pressure and elevated heart rate due to "adrenaline" being release into the body from the "stress" the body is experiencing.  He noted that there is simply no evidence to support this claim.  There are no contradictory opinions of record. 

The Board finds that the December 2012 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has residuals of a ruptured appendix that are related to his active service, as a lay person he is not competent to relate any current diagnosis of residuals of a ruptured appendix to his active service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the December 2012 VA examiner has competently opined that these residuals are not related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of a ruptured appendix is not warranted. Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an ulcer disorder, claimed as bleeding ulcers, is denied.

Service connection for residuals of a ruptured appendix is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


